Citation Nr: 1036460	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  05-04 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an increased rating for status post cervical 
discectomy and fusion, with traumatic arthritis and degenerative 
disk disease with spondylosis, C5-6 and C6-7, currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to October 
1993.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In March 2007, the Board remanded the case for further 
evidentiary development.  Regrettably, another remand is 
necessary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Veteran's cervical spine disability is currently evaluated 
under the general rating formula for rating diseases and injuries 
of the spine.  38 C.F.R. § 4.71a.  Under the general rating 
formula for rating diseases and injuries of the spine, with or 
without symptoms such as pain, stiffness or aching in the area of 
the spine affected by residuals of injury or disease, the 
following ratings will apply.  A 20 percent rating is warranted 
for forward flexion of the cervical spine greater than 15 
degrees, but not greater than 30 degrees; the combined range of 
motion of the cervical spine is not greater than 170 degrees; or 
if there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent rating is 
warranted for forward flexion of the cervical spine 15 degrees or 
less; or favorable ankylosis of the entire cervical spine.  A 40 
percent rating is warranted for unfavorable ankylosis of the 
entire cervical spine.  38 C.F.R. § 4.71a; Diagnostic Codes 5237-
5243.  

The rating criteria under the General Formula for Diseases and 
Injuries of the Spine also provide, in pertinent part, the 
following Notes:  Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate diagnostic 
code.  

The Veteran was afforded a VA examination in October 2009, and 
the examiner noted that there was imaging evidence of bilateral 
cervical radiculopathy.  Sensory and motor examination, however, 
were found to be grossly normal.  Based on this finding, the RO 
concluded that the Veteran was not entitled to a separate rating 
for neurological disability associated with his cervical spine 
disability - despite the objective imaging evidence of cervical 
radiculopathy and the Veteran's complaints of numbness in his 
left hand and arm, and weakness of the left arm.  However, the 
Board is not able to accurately determine whether a separate 
rating is warranted for neurological impairment associated with 
the cervical spine disability because the examiner did not 
specify what upper extremity nerve group(s) was/were involved in 
the bilateral cervical radiculopathy.  

Moreover, upon remand in March 2007, the Board specifically 
requested that the VA examination include comment as to whether 
the scar from the Veteran's cervical spine surgery was 
symptomatic in any way such that a separate rating was warranted 
for that aspect of the disability.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  However, the October 2009 VA examination did 
not include that information.  Hence, a remand is necessary.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA spine 
examination to determine the current 
nature and extent of his cervical spine 
disability.  Specifically, the examiner 
should comment as to what specific nerve 
group(s) is/are affected by the bilateral 
cervical radiculopathy noted upon VA 
examination in October 2009 and discuss 
what deficits are present.  The examiner 
should also note any manifestations 
present for his post-operative neck scar.  
Send the claims folder to the examiner for 
review.  Any indicated tests, to include 
nerve conduction studies should be 
accomplished.  

2.	Thereafter, readjudicate the Veteran's 
claim for a rating in excess of 20 percent 
for his cervical spine disability.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case and afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

